Title: Enclosure: Henry Dearborn’s Statement Regarding Elias Earle’s Ironworks, 29 March 1812
From: Dearborn, Henry
To: 


            In the early part of the Year 1807 Col Elias Earle of South Carolina proposed to the Secretary of war the establishing of Iron works, with suitable Shops in the Cherokee Nation—on the following conditions viz) that a suitable place should be looked out & selected, where sufficent quantities of Good ore Could be found in the Vicinity of Good streams of water for
			 such establishment, & that the
			 Indians should be induced to make a cession of a tract of land Say Six miles square that should embrace the ore & the water priviledge—and that he should have so much of the land so ceeded,
			 conveyed to him, as the President of the United States might deem proper, including the ore & water priviledge—on which he should be authorised to Errect Iron works, smiths shops &c—and
			 on
			 his part he would engage to erect such Iron works & shops shop as to enable him to furnish such quantities of Iron and implements of Husbandry, as should be Sufficent for the use of the Various Indian tribes in that part of the Country, including those on the western
			 side of the Ohio and Mississippi—and to deliver anually to the order of goverment of the United States Such quantities of Iron & impliments as should be required for the Indians—and on such reasonable tirms as should be mutually agreed on—and as Great delays & Disapointments had Very
			 frequently occurred in procuring those articles for the Indians in that quarter of the country, the Secretary of war refered the propositions to the President of the united States—and it was determined that Colo Meigs, the agent for the cherokees, Should be directed to endeavour to procure from the cherokees a cession of such a Tract as was proposed, as soon as Colo Earle Should have Explored the country and Selected a suitable place for the proposed Establishment Colo Earle accordingly explored the Country & selected a suitable place for the proposed Establishment at the mouth of chickamaga creek, where a sufficent quantity of Good ore & a water priviledge combined—Colo Meigs was accordingly directed to endeavour to obtain from the Indians a cession of six miles Square, that should imbrace the ore & water priviledge—he accordingly held a treaty with
			 the chiefs of the Cherokees—and obtained the Cession & paid the Indians near three thousand dollars of the stipulated Concideration—Colo Earle attended the treaty & came on to Washington City with the result, at the next meeting of Congress—the president propod proposed the ratification to the Senate, but before It was acted upon, it was found by running the Southerly line of the State of tennessee that the tract So ceeded fell within that State—& the
			 ratification was suspended with a hope on the part of the President, that the State of Tennessee would concent to give up its claim to the land—but he was disapointed and no further measures were taken, on the part of the goverment—Colo Earle returned home after bringing on the Treaty with a full Expectation that the treaty would be ratified and Sent off Some hands & provisions for the purpose of erecting Some houses for the
			 workmen  &c. his waggons & hands were Stoped on the way by a party of disafected cherokees and turned back—Colo Earle now claims compensation for his time & Expenses in Exploring the country & selecting the place for the proposed Establishment, and for bringing on the treaty—or it would be more agreable to him if the Goverment would make an adjustment with the cherokees for an Exchange of the ceeded tract for one that  should be without the boundries of the State of Tennessee—but which Should embrace Similar advantages for such an Establishment as was proposed—and to allow him to further the establishment on was proposed the same conditions as were Contemplated on the other tract—and Colo Earle thinks that such an Exchange would be readily be consented to by the Cherokees—and that a tract may be found within there Country, that will possess all the nessasary qualities for such an Establishment—and as the Indians have actually reced
			 a great part of the Stipulated Conciderations—they ought the more readily to agree to such an Exchange
            Signed—H,  DearbornMarch 29th 1812—
          